—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered September 30,1993, convicting defendant, after a nonjury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
It cannot be said that the evidence was insufficient to sustain the burglary charge simply because of the absence of signs or barriers prohibiting entrance into the office from which defendant appropriated a computer. Even if defendant’s entry into the office was licensed, the fact finder could find that he knew he was not permitted to remain because it was apparent after his entry, from the time of the day, after 6:00 p.m. on a Friday night, and the absence of any persons in the reception area or interior offices, that the office was not at the time open to the public (People v Powell, 58 NY2d 1009; cf, People v Lloyd, 180 *265AD2d 527, lv denied 79 NY2d 1003). Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.